United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1342
Issued: December 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2016 appellant, through counsel, filed a timely appeal from a May 24, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 17, 2016 appellant, then a 54-year-old postal supervisor, filed an
occupational disease claim (Form CA-2) alleging that he developed bilateral flatfoot deformity,
tibial tendon insufficiency, midfoot collapse, pes planus, great toe metatarsophalangeal changes,
and left foot arthrodesis as a result of many years of walking on uneven ground at work. He
stopped work on February 18, 2015.
In an attached statement, appellant described the various positions he held at the
employing establishment. He explained that from 1994 to 2000 he worked as a letter carrier;
from 2000 to 2001 he worked as a mechanic; from 2001 to 2006 he worked as a vehicle
operation maintenance assistant; and from 2006 to 2015 he worked as a postal supervisor.
Appellant related that each assignment resulted in bilateral pressure on his feet, progressively
worsening bilateral flatfoot deformity, and other related conditions due to walking on uneven
ground and standing for excessive periods of time. He reported that he had never had any similar
conditions and alleged that his conditions progressed and worsened over the course of his
employment and were directly related to his occupation. Appellant noted that he was attaching
narrative medical evidence describing the relationship between his conditions and his
employment duties.
Appellant was examined by Dr. Steven Sampson, a Board-certified orthopedic surgeon,
who indicated in a January 29, 2016 narrative report that appellant worked as an employing
establishment supervisor and had a long history of flatfoot that progressively worsened over
time. Dr. Sampson noted that appellant denied any specific injury but emphasized that appellant
spent long hours walking on uneven ground throughout his more than 20 years of working as a
mail carrier. He related that upon initial examination on April 23, 2012 he observed evidence of
left greater than right midfoot collapse with marked soft tissue swelling and tenderness over the
course of the posterior tibial tendon bilaterally. Dr. Sampson also reported that appellant had
marked bilateral Achilles tendon tightness with a normal neurovascular examination. He related
that x-ray evaluation of both ankles and feet showed evidence of bilateral pes planus, left more
than right, with degenerative changes of bilateral great toe metatarsophalangeal joints and
findings consistent with bilateral tibiotalar arthritis. Dr. Sampson described the physical
examination he conducted and related appellant’s continued complaints of worsening foot pain.
He noted that on June 1, 2015 appellant began to complain of severe pain in his right foot.
Dr. Sampson related that appellant believed the worsening pain was due to excessive weight
bearing required on the right while trying to guard against injuring his left foot.
Dr. Sampson indicated that it was his opinion that appellant’s “bilateral acquired flatfoot
deformity was a result of the many years and miles of walking on an uneven ground that resulted
in the worsening of his bilateral flatfoot deformity.” He noted that appellant’s ultimate prognosis
for return to work in his former position was guarded and unlikely because of appellant’s job
requirement of having to stand and walk long distances on even and uneven ground.
Dr. Sampson noted that such walking could be unsafe, could result in giving way episodes and
instability of his ankle, and could result in serious falls or fractures in the future.
By letter dated March 22, 2016, OWCP advised appellant that the evidence submitted
was insufficient to establish his occupational disease claim. It requested that he respond to a

2

questionnaire and provide medical evidence which established that he sustained a diagnosed
condition as a result of his employment duties. Appellant was afforded 30 days to submit the
requested evidence.
By letter dated April 5, 2016, counsel related that he received OWCP’s March 22, 2016
development letter. He noted that he was enclosing appellant’s response to the questionnaire and
would be providing supplemental medical evidence.
In the completed questionnaire form, appellant described the employment factors which
he believed caused his condition as bilateral pressure on his feet as a result of many years and
miles of walking on uneven surfaces, exacerbated by standing for excessive long periods of time.
He further explained that as a letter carrier he also carried, sorted, and delivered sacks of mail
and that as a mechanic and vehicle maintenance assistant he also drove excessively. Appellant
related that as an employing establishment supervisor he walked up to six miles per day. He
asserted that many years of performing these duties every day resulted in his foot conditions of
bilateral flatfoot deformity, bilateral tibial tendon insufficiency, bilateral midfoot collapse,
bilateral pes planus, bilateral great toe metatarsophalangeal changes, left foot arthrodesis, and all
conditions identified as work related in the previously provided narrative medical report by
Dr. Sampson. He noted that Dr. Sampson’s medical report also contained a history of his
symptoms, diagnoses of his conditions, and history of medical treatment.
In a decision dated May 24, 2016, OWCP denied appellant’s occupational disease claim.
It accepted appellant’s alleged duties as an employing establishment supervisor and that he
sustained diagnosed medical conditions, but denied his claim finding that the medical evidence
of record failed to establish that his diagnosed conditions were causally related to his federal
employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
Appellant alleged various bilateral foot conditions as a result of walking on uneven
surfaces and prolonged standing as part of his employment duties. OWCP accepted the factors
of his employment and that he was diagnosed with bilateral foot conditions but denied his claim
because the medical evidence of record failed to establish that his conditions were causally
related to his employment duties. The Board finds that appellant has not met his burden of proof
to establish that his diagnosed conditions resulted from factors of his federal employment.
The only medical evidence is a January 29, 2016 narrative report from Dr. Sampson who
accurately described that appellant worked for the employing establishment for more than 20
years and spent long hours walking on uneven ground. Dr. Sampson noted that appellant also
had a history of flatfoot condition that progressively worsened over time. He provided findings
on examination and related that x-ray evaluation of both ankles and feet showed evidence of
bilateral pes planus, left more than right, with degenerative changes of bilateral great toe
metatarsophalangeal joints and findings consistent with bilateral tibiotalar arthritis. Dr. Sampson
opined that appellant’s “bilateral acquired flatfoot deformity was a result of the many years and
miles of walking on an uneven ground that resulted in the worsening of his bilateral flatfoot
deformity.”
Although Dr. Sampson’s report contained an accurate description of appellant’s
employment duties and an affirmative statement of causation, it did not contain a sufficient
explanation, based on medical rationale, of how any of appellant’s duties would have
physiologically caused or contributed to these various medical conditions.8 He based his opinion
on appellant’s belief that his worsening pain was due to excessive weight bearing required on the
right while trying to guard against injuring his left foot. Dr. Sampson failed to explain how the
specific duties of walking on uneven ground and prolonged standing caused or contributed to his
bilateral foot condition. A medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale.9 As the record did not contain sufficient medical evidence explaining how
appellant’s employment duties caused or contributed to his current bilateral foot conditions,
appellant has failed to establish his occupational disease claim.
6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

See M.M., Docket No. 15-607 (issued May 15, 2015); M.W., Docket No. 14-1664 (issued December 5, 2014).

9

T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

On appeal, counsel alleges that the medical evidence from appellant’s attending physician
and the correspondence and arguments previously submitted supported appellant’s claim of
work-related disability causally related to many years and miles of walking on uneven surfaces,
and exacerbated by standing for excessive long periods of time. As previously noted, however,
Dr. Sampson’s report lacked sufficient medical rationale to support a causal relationship and did
not establish appellant’s claim.
Causal relationship is a medical question that must be established by probative medical
opinion from a physician.10 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.
Such a relationship must be shown by rationalized medical evidence of a causal relation based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.11 As appellant failed to submit such rationalized medical
evidence, he failed to meet his burden of proof to establish his claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.606 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease causally related to factors of his federal employment.

10

W.W., Docket No. 09-1619 (issued June 2010); David Apgar, 57 ECAB 137 (2005).

11

Patricia J. Bolleter, 40 ECAB 373 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

